 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 1 of 55 Page ID #:135




1    ROBBINS LLP
     BRIAN J. ROBBINS (190264)
2    brobbins@robbinsllp.com
     CRAIG W. SMITH (164886)
3    csmith@robbinsllp.com
     SHANE P. SANDERS (237146)
4    ssanders@robbinsllp.com
     5040 Shoreham Place
5    San Diego, CA 92122
     Telephone: (619) 525-3990
6    Facsimile: (619) 525-3991
     E-mail: brobbins@robbinsllp.com
7

8    Attorneys for Plaintiff Martin Salsberg
9    [Additional counsel listed on signature page]
10                           UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                   SOUTHERN DIVISION
13 IN RE KUSHCO HOLDINGS, INC.                 )   Lead Case No. 8:19-cv-00998--JLS-KES
   STOCKHOLDER DERIVATIVE                      )
14 LITIGATION                                  )   (Consolidated with Case No. 8:19-cv-
                                               )   01070-JLS-KES)
15                                             )
                                               )
16                                             )   VERIFIED CONSOLIDATED
                                               )   STOCKHOLDER DERIVATIVE
17   This Document Relates To:                 )   COMPLAINT FOR BREACH OF
                                               )   FIDUCIARY DUTY, WASTE OF
18   All Actions                               )   CORPORATE ASSETS, AND UNJUST
                                               )   ENRICHMENT
19                                             )
                                               )
20                                             )   DEMAND FOR JURY TRIAL
                                               )
21                                             )
                                               )
22                                             )   Hon. Josephine L. Staton
                                               )   Courtroom: 10A, 10th Floor
23                                             )
24

25

26

27

28
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 2 of 55 Page ID #:136




1          Plaintiff, by his attorneys, submits this Verified Consolidated Stockholder
2    Derivative Complaint for Breach of Fiduciary Duty, Waste of Corporate Assets, and
3    Unjust Enrichment. Plaintiff alleges the following on information and belief, except as to
4    the allegations specifically pertaining to plaintiff which are based on personal knowledge.
5    This consolidated complaint is also based on the investigation of plaintiff's counsel,
6    which included, among other things, a review of public filings with the U.S. Securities
7    and Exchange Commission ("SEC") and a review of news reports, press releases, and
8    other publicly available sources.
9                         NATURE AND SUMMARY OF THE ACTION
10         1.     This is a stockholder derivative action brought by plaintiff on behalf of
11   nominal defendant KushCo Holdings, Inc. ("KushCo" or the "Company") against certain
12   of its officers and directors for breach of fiduciary duty, waste of corporate assets, and
13   unjust enrichment. These wrongs resulted in tens of millions of dollars in damages to
14   KushCo's reputation, goodwill, and standing in the business community. Moreover, these
15   actions have exposed KushCo to tens of millions of dollars in potential liability for
16   violations of law.
17         2.     KushCo manufactures and distributes packaging products, vaporizers,
18   hydrocarbon gases, solvents, accessories, and branding solutions to customers operating
19   in the regulated medical and recreational cannabis industries. Defendants Nicholas
20   Kovacevich ("Kovacevich"), the current Chairman of the Company's Board of Directors
21   (the "Board") and Chief Executive Officer ("CEO"), and Dallas Imbimbo ("Imbimbo"), a
22   KushCo director, founded KushCo in 2010 as a private company. The Company went
23   public in January 2016. 1
24         3.     Since then, KushCo has sought to expand its offerings and footprint by
25   acquiring companies in the cannabis industry. In May 2017, the Company acquired CMP
26

27   1
       The Company was formally known as Kush Bottles, Inc. and changed its name in
     September 2018.
28
                                                -1-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 3 of 55 Page ID #:137




1    Wellness, LLC ("CMP Wellness"), a manufacturer and distributor of Med-ePen brand
2    vaporizer pens, cartridges, tanks, and accessories. The following year, in May 2018,
3    KushCo acquired Summit Innovations, LLC ("Summit"), a distributor of hydrocarbon
4    products, such as propane and butane, to the legal cannabis industry. Then, in July 2018,
5    the Company acquired The Hybrid Creative ("Hybrid"), a self-described premier creative
6    agency for cannabis ventures, including branding, marketing, web application
7    development, and e-commerce solutions.
8          4.     As a relatively new public company, KushCo disclosed that it was
9    essentially in the process of building its internal controls from scratch in order to meet
10   public company reporting obligations. On July 13, 2017, KushCo filed with the SEC its
11   Quarterly Report on Form 10-Q for the third quarter ended May 31, 2017 (the "Q3 2017
12   Form 10-Q"). The Q3 2017 Form 10-Q noted that management had evaluated the
13   Company's disclosure controls and procedures and determined that they were not
14   effective. In addition, the Q3 2017 Form 10-Q stated that the Company's internal control
15   over financial reporting was not effective due to a number of "material weaknesses,
16   which are indicative of many small companies with small staff." These material
17   weaknesses included:       (i) inadequate segregation of duties consistent with control
18   objectives; (ii) lack of a code of ethics; (iii) lack of a whistleblower policy; (iv) lack of an
19   independent Board or Board committees related to financial reporting; and (v) lack of
20   multiple levels of supervision and review. The Q3 2017 Form 10-Q, however, assured
21   the investing public that these weaknesses "have not had any material effect on
22   [KushCo's] financial results," and that KushCo's "financial statements for the three and
23   nine month periods ended May 31, 2017 are fairly stated, in all material respects, in
24   accordance with U.S. [Generally Accepted Accounting Principles ("GAAP")]." T he Q3
25   2017 Form 10-Q also explained that management had developed a remediation plan to
26   address the material weakness which would purportedly remediate the problems.
27   According to the Q3 2017 Form 10-Q, the remediation efforts "will be implemented in
28   the current 2017 fiscal year."
                                                   -2-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 4 of 55 Page ID #:138




1          5.     The Company's Annual Report on Form 10-K for the fiscal year ended
2    August 31, 2017 (the "2017 Form 10-K"), disclosed that KushCo's internal controls over
3    financial reporting were still ineffective due to a number of material weaknesses, and that
4    the remediation efforts touted in the Q3 2017 Form 10-Q had not in fact been
5    implemented. Notwithstanding KushCo's ineffective internal controls, in the 2017 Form
6    10-K, the Company assured investors and analysts that its financial statements could be
7    relied upon. Further, according to the 2017 Form 10-K, the Company's remediation plan
8    would be implemented in the 2018 fiscal year.
9          6.     Despite these assurances, the Company continually failed to fix its internal
10   controls. Still, over the following year, the Company continued to boast that its financial
11   statements could be relied upon. For instance, in its Quarterly Report on Form 10-Q for
12   the third quarter ended May 31, 2018, the Company stated that "[n]otwithstanding the
13   assessment that our disclosure controls and procedures were not effective and that there
14   were material weaknesses as identified" in the 2017 Form 10-K, "our financial statements
15   fairly present our financial position, results of operations and cash flows … in all material
16   respects."
17         7.     Unfortunately, these statements were woefully inaccurate. On April 9, 2019,
18   KushCo issued a press release revealing that the Company had been improperly
19   accounting for certain contingent consideration related to its acquisitions, and would need
20   to restate multiple years' worth of financial statements. In particular, the Company
21   disclosed that its financial statements for fiscal years 2017 and 2018 could not be relied
22   upon and would need to be restated as a result of "errors in the accounting for certain
23   shared-settled contingent consideration relating to the Company's acquisition of CMP
24   Wellness in May 2017, Summit in May 2018, and Hybrid in July 2018." While the
25   contingent consideration related to each of these acquisitions earn-out arrangements
26   should have been accounted for as liabilities, the Company improperly reported them as
27   equity. The Company estimated that as a result of the restatement, net losses for fiscal
28   2018 would more than double, from the previously reported $10.2 million to $24.3
                                                 -3-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 5 of 55 Page ID #:139




1    million.
2             8.    On this news, KushCo's stock fell more than 7.76% on August 10, 2019, to
3    close at $5.35 per share compared to the previous trading day's closing of $5.80 per
4    share, erasing more than $39.6 million in market capitalization.
5             9.    As a direct result of the unlawful course of conduct detailed herein, the
6    Company is now the subject of at least one federal securities class action lawsuit pending
7    in the U.S. District Court for the Central District of California on behalf of investors who
8    purchased KushCo shares (the "Securities Class Action"). The Securities Class Action
9    seeks claims against KushCo and certain of the Individual Defendants in connection with
10   the Company's misleading statements and improper accounting practices, including
11   causes of action under sections 10(b) and 20(a) of the Securities Exchange Act of 1934
12   (the "Exchange Act").
13            10.   Plaintiff brings this action against the Individual Defendants to repair the
14   harm that they caused with their faithless actions.
15                                 JURISDICTION AND VENUE
16            11.   Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the
17   parties exists and the amount in controversy exceeds $75,000, exclusive of interests and
18   costs.
19            12.   This Court has jurisdiction over each defendant named herein because each
20   defendant is either a corporation that conducts business in and maintains operations in
21   this District, or is an individual who has sufficient minimum contacts with this District so
22   as to render the exercise of jurisdiction by the District courts permissible under traditional
23   notions of fair play and substantial justice.
24            13.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 because: (i)
25   KushCo maintains its principal place of business in this District; (ii) one or more of the
26   defendants either resides in or maintains executive offices in this District; (iii) a
27   substantial portion of the transactions and wrongs complained of herein occurred in this
28   District; and (iv) defendants have received substantial compensation in this District by
                                                     -4-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 6 of 55 Page ID #:140




1    doing business here and engaging in numerous activities that had an effect in this District.
2                                         THE PARTIES
3    Plaintiff
4          14.    Plaintiff Martin Salsberg was a stockholder of KushCo at the time of the
5    wrongdoing complained of, has continuously been a stockholder since that time, and is a
6    current KushCo stockholder. Plaintiff is a citizen of Canada.
7    Nominal Defendant
8          15.    Nominal Defendant KushCo is a Nevada corporation with principal
9    executive offices located at 11958 Monarch Street, Garden Grove, California.
10   Accordingly, KushCo is a citizen of Nevada and California. KushCo markets and sells
11   packaging products, vaporizers, hydrocarbon gases, solvents, accessories, and branding
12   solutions to customers operating in the medical and recreational cannabis industries. The
13   Company also provides custom branding on packaging products via its wholly owned
14   subsidiary Hybrid that serves both cannabis and noncannabis clients across the United
15   States, Canada, and Europe. As of April 11, 2019, KushCo had 202 full-time employees.
16   Defendants
17         16.    Defendant Kovacevich is KushCo's Chairman of the Board and has been
18   since November 2017, CEO and has been since August 2014, and also Secretary and a
19   director and has been since December 2010. Defendant Kovacevich was also KushCo's
20   Chief Operating Officer ("COO") from December 2010 to August 2014. Defendant
21   Kovacevich cofounded the Company in December 2010. Defendant Kovacevich is
22   named as a defendant in the Securities Class Action that alleges he violated sections
23   10(b) and 20(a) of the Exchange Act. Defendant Kovacevich knowingly, recklessly, or
24   with gross negligence: (i) failed to ensure KushCo implemented and maintained effective
25   disclosure controls and procedures at KushCo; (ii) failed to ensure KushCo implemented
26   and maintained adequate internal controls over accounting and financial reporting; and
27   (iii) made improper statements in the Company's press releases and public filings
28   concerning KushCo's financial metrics and internal controls.       KushCo paid defendant
                                                 -5-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 7 of 55 Page ID #:141




1    Kovacevich the following compensation as an executive:
2                                                         Option
                                  Year     Salary        Awards        Total
3                                 2018    $157,858       $103,118     $260,976
                                  2017     $87,042           -        $87,042
4

5    Defendant Kovacevich is a citizen of California.
6            17.    Defendant Imbimbo is a KushCo director and has been since December
7    2010. Defendant Imbimbo was also KushCo's Chairman of the Board from December
8    2010 to November 2017. Defendant Imbimbo cofounded the Company in December
9    2010.       Defendant Imbimbo knowingly or recklessly: (i) failed to ensure KushCo
10   implemented and maintained effective disclosure controls and procedures at KushCo; (ii)
11   failed to ensure KushCo implemented and maintained adequate internal controls over
12   accounting and financial reporting; and (iii) made improper statements in the Company's
13   press releases and public filings concerning KushCo's financial metrics and internal
14   controls. KushCo paid defendant Imbimbo the following compensation as a director:
15                       Fiscal                             Option
                         Year        Fees Paid in Cash     Awards            Total
16                       2018            $12,000           $103,118        $115,118

17   Defendant Imbimbo is a citizen of California.
18           18.    Defendant Eric Baum ("Baum") is a KushCo director and has been since
19   December 2017. Defendant Baum is a member of KushCo's Audit Committee and has
20   been since March 2018. Defendant Baum knowingly or recklessly: (i) failed to ensure
21   KushCo implemented and maintained effective disclosure controls and procedures at
22   KushCo; (ii) failed to ensure KushCo implemented and maintained adequate internal
23   controls over accounting and financial reporting; and (iii) made improper statements in
24   the Company's press releases and public filings concerning KushCo's financial metrics
25   and internal controls. KushCo paid defendant Baum the following compensation as a
26   director:
27                       Fiscal                             Option
                         Year        Fees Paid in Cash     Awards            Total
28                       2018            $12,000           $103,118        $115,118

                                                     -6-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 8 of 55 Page ID #:142




                         2017              -             $66,177        $66,177
1

2    Defendant Baum is a citizen of New York.
3          19.     Defendant Christopher Tedford ("Tedford") is KushCo's Chief Financial
4    Officer ("CFO") and has been since November 2018. Defendant Tedford is named as a
5    defendant in the Securities Class Action that alleges he violated sections 10(b) and 20(a)
6    of the Exchange Act.       Defendant Tedford knowingly, recklessly, or with gross
7    negligence: (i) failed to ensure KushCo implemented and maintained effective disclosure
8    controls and procedures at KushCo; (ii) failed to ensure KushCo implemented and
9    maintained adequate internal controls over accounting and financial reporting; and (iii)
10   made improper statements in the Company's press releases and public filings concerning
11   KushCo's financial metrics and internal controls. Defendant Tedford is a citizen of
12   California.
13         20.     Defendant Jim McCormick ("McCormick") was KushCo's COO from
14   January 2018 to February 2019, and CFO from August 2017 to November 2018.
15   Defendant McCormick is named as a defendant in the Securities Class Action that alleges
16   he violated sections 10(b) and 20(a) of the Exchange Act. Defendant McCormick
17   knowingly, recklessly, or with gross negligence: (i) failed to ensure KushCo implemented
18   and maintained effective disclosure controls and procedures at KushCo; (ii) failed to
19   ensure KushCo implemented and maintained adequate internal controls over accounting
20   and financial reporting; and (iii) made improper statements in the Company's press
21   releases and public filings concerning KushCo's financial metrics and internal controls.
22   KushCo paid defendant McCormick the following compensation as an executive:
23                                                           Option
                        Year     Salary        Bonus        Awards        Total
24                      2018    $161,058       $50,000     $1,948,499   $2,159,557
                        2017     $13,068          -         $483,718     $496,786
25

26   Defendant McCormick is a citizen of Texas.
27         21.     Defendant Chris Martin ("Martin") was KushCo's CFO from July 2014 to
28   July 2017. Defendant Martin is named as a defendant in the Securities Class Action that
                                                  -7-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 9 of 55 Page ID #:143




1    alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant Martin
2    knowingly, recklessly, or with gross negligence: (i) failed to ensure KushCo implemented
3    and maintained effective disclosure controls and procedures at KushCo; (ii) failed to
4    ensure KushCo implemented and maintained adequate internal controls over accounting
5    and financial reporting; and (iii) made improper statements in the Company's press
6    releases and public filings concerning KushCo's financial metrics and internal controls.
7    KushCo paid defendant Martin the following compensation as an executive:
8
                                                        Option        All Other
9                Year    Salary        Bonus           Awards       Compensation      Total
                 2017    $87,833       $16,000         $163,529       $105,800       $373,162
10

11   Upon information and belief, defendant Martin is a citizen of California.
12         22.   Defendant Barbara Goodstein ("Goodstein") is a KushCo director and has
13   been since November 2017. Defendant Goodstein is a member of KushCo's Audit
14   Committee and has been since March 2018.                     Defendant Goodstein knowingly or
15   recklessly: (i) failed to ensure KushCo implemented and maintained effective disclosure
16   controls and procedures at KushCo; (ii) failed to ensure KushCo implemented and
17   maintained adequate internal controls over accounting and financial reporting; and (iii)
18   made improper statements in the Company's press releases and public filings concerning
19   KushCo's financial metrics and internal controls. KushCo paid defendant Goodstein the
20   following compensation as a director:
21                      Fiscal                              Option
                        Year       Fees Paid in Cash       Awards           Total
22                      2018           $12,000             $103,118       $115,118

23   Defendant Goodstein is a citizen of New York.
24         23.   Defendant Donald Hunter ("Hunter") is a KushCo director and has been
25   since February 2018. Defendant Hunter is a member of KushCo's Audit Committee and
26   has been since March 2018. Defendant Hunter knowingly or recklessly: (i) failed to
27   ensure KushCo implemented and maintained effective disclosure controls and procedures
28   at KushCo; (ii) failed to ensure KushCo implemented and maintained adequate internal
                                                   -8-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 10 of 55 Page ID #:144




1    controls over accounting and financial reporting; and (iii) made improper statements in
2    the Company's press releases and public filings concerning KushCo's financial metrics
3    and internal controls. KushCo paid defendant Hunter the following compensation as a
4    director:
5                       Fiscal                           Option
                        Year      Fees Paid in Cash     Awards         Total
6                       2018           $8,000           $382,700     $390,700

7    Defendant Hunter is a citizen of Massachusetts.
8          24.    The defendants identified in ¶¶16, 19-21 are referred to herein as the
9    "Officer Defendants." The defendants identified in ¶¶16-18, 22-23 are referred to herein
10   as the "Director Defendants." The defendants identified in ¶¶18, 22-23 are referred to
11   herein as the "Audit Committee Defendants." Collectively, the defendants identified in
12   ¶¶16-23 are referred to herein as the "Individual Defendants."
13                      DUTIES OF THE INDIVIDUAL DEFENDANTS
14   Fiduciary Duties
15         25.    By reason of their positions as officers and directors of the Company, each
16   of the Individual Defendants owed and owe KushCo and its stockholders fiduciary
17   obligations of trust, loyalty, good faith, and due care, and were and are required to use
18   their utmost ability to control and manage KushCo in a fair, just, honest, and equitable
19   manner. The Individual Defendants were and are required to act in furtherance of the
20   best interests of KushCo and not in furtherance of their personal interest or benefit.
21         26.    To discharge their duties, the officers and directors of KushCo were required
22   to exercise reasonable and prudent supervision over the management, policies, practices,
23   and controls of the financial affairs of the Company. By virtue of such duties, the
24   officers and directors of KushCo were required to, among other things:
25                (a)   ensure that the Company was operated in a diligent, honest, and
26   prudent manner in compliance with all applicable laws, rules, and regulations;
27                (b)   ensure that the Company complied with its legal obligations and
28   requirements—including requirements involving the filing of accurate financial and
                                                  -9-
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 11 of 55 Page ID #:145




1    operational information with the SEC—and refrain from engaging in deceptive conduct;
2                  (c)   conduct the affairs of the Company in an efficient, business-like
3    manner in compliance with all applicable laws, rules, and regulations so as to make it
4    possible to provide the highest quality performance of its business, to avoid wasting the
5    Company's assets, and to maximize the value of the Company's stock;
6                  (d)   ensure processes were in place for maintaining the integrity and
7    reputation of the Company and reinforcing a culture of ethics, compliance, and
8    appropriate risk management, including having a working and functioning accounting
9    department;
10                 (e)   remain informed as to how KushCo conducted its operations, and,
11   upon receipt of notice or information of imprudent or unsound conditions or practices,
12   make reasonable inquiry in connection therewith, and take steps to correct such
13   conditions or practices and make such disclosures as necessary to comply with applicable
14   laws; and
15                 (f)   truthfully and accurately guide investors and analysts as to the
16   business operations of the Company at any given time.
17   Additional Duties of the Audit Committee Defendants
18         27.     Under the KushCo Board's Audit Committee Charter, the Audit Committee
19   Defendants, defendants Baum, Hunter, and Goodstein, owe and/or owed specific
20   additional duties to KushCo. According to the Audit Committee Charter, among other
21   things, the Audit Committee is responsible for assisting the Board in overseeing the
22   integrity of the Company's financial statements, the Company's compliance with legal
23   and regulatory requirements, the Company's internal accounting and financial controls,
24   the Company's policies with respect to risk management, and the implementation and
25   effectiveness of the Company's ethics and compliance program. In overseeing the
26   Company's financial reporting process on behalf of the Board, the Audit Committee is
27   tasked with the following functions:
28
                                               - 10 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 12 of 55 Page ID #:146




1              8. Review and discuss with the independent auditors and management
2        the results of the annual audit of the Company's consolidated financial
3        statements prior to filing with the SEC on Form 10-K or distribution thereof,
4        including (i) the Company's disclosures under "Management's Discussion
5        and Analysis of Financial Condition and Results of Operations" and (ii) any
6        appropriate matters regarding accounting principles, practices and judgments
7        and the independent auditors' opinion as to the quality thereof and any items
8        required to be communicated to the Committee by the independent auditors
9        in accordance with standards established and amended from time to time by
10       the Public Company Accounting Oversight Board ("PCAOB") and the
11       American Institute of Certified Public Accountants ("AICPA").
12             9. Review and discuss with management and the independent auditors
13       the Company's interim financial results to be included in the Company's
14       quarterly reports prior to filing with the SEC on Form 10-Q, including the
15       Company's disclosures under "Management's Discussion and Analysis of
16       Financial Condition and Results of Operations" and any items required to be
17       communicated to the Committee by the independent auditors in accordance
18       with existing PCAOB and AICPA guidance.
19             10. Review and discuss with management, the independent auditors,
20       and the internal auditors the quality and adequacy of the Company's
21       financial reporting processes, internal controls and disclosure controls and
22       procedures, including whether there are any significant deficiencies in the
23       design or operation of such processes, controls and procedures, material
24       weaknesses in such processes, controls and procedures, any corrective
25       actions taken with regard to such deficiencies and weaknesses and any fraud
26       involving management or other employees with a significant role in such
27       processes, controls and procedures.
28
                                               - 11 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 13 of 55 Page ID #:147




1              11. Review and discuss with the independent auditors any audit
2        problems or difficulties and management's response thereto, including those
3        matters required to be discussed with the Committee by the independent
4        auditors pursuant to existing PCAOB and AICPA guidance and resolve any
5        disagreements between management and the independent auditors regarding
6        financial reporting.
7              12. Review with management and the independent auditors:
8              • any analyses or other written communications prepared by
9                  management, the internal auditors and/or the independent auditors
10                 setting forth significant financial reporting issues and judgments
11                 made in connection with the preparation of the consolidated
12                 financial statements, including analyses of the effects of alternative
13                 United States GAAP methods on the financial statements;
14             • the critical accounting policies and practices of the Company;
15             • off-balance sheet transactions and structures;
16             • any major issues regarding accounting principles and financial
17                 statement presentations, including any significant changes in the
18                 Company's selection or application of accounting principles;
19             • regulatory and accounting initiatives or actions applicable to the
20                 Company (including any SEC investigations or proceedings), and
21             • other material written communications between the independent
22                 registered public accounting firm and management, such as any
23                 management letter or schedule of unadjusted differences.
24             13. Recommend to the Board whether the Company's consolidated
25       financial statements should be accepted for inclusion in the Company's
26       annual report on Form 10-K.
27                                      *   *      *
28
                                                - 12 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 14 of 55 Page ID #:148




1                 23. Report to the Board on a regular basis, and this report shall
2          include a review of any issues that arise with respect to the quality or
3          integrity of the Company's financial statements, the Company's compliance
4          with legal and regulatory requirements, the qualifications, independence and
5          performance of the Company's independent auditors and the performance of
6          the internal audit and compliance functions.
7    Breaches of Duties
8          28.    The conduct of the Individual Defendants complained of herein involves a
9    knowing and culpable violation of their obligations as officers and directors of KushCo
10   the absence of good faith on their part, and a reckless disregard for their duties to the
11   Company that the Individual Defendants were aware or reckless in not being aware posed
12   a risk of serious injury to the Company.
13         29.    During all relevant times, the Individual Defendants knew or should have
14   known of the problems with the Company's internal controls and its deficient accounting
15   and financial reporting practices, procedures, and systems. Through their attendance at
16   Board, Audit Committee, and management meetings, their review of the Company's
17   financial statements, and conversations with the Company's management, auditors, and
18   consultants, the Individual Defendants knew KushCo lacked adequate accounting and
19   financial reporting systems, yet they declined to implement the necessary systems and
20   expertise.
21         30.    In breach of their fiduciary duties of loyalty and good faith and enumerated
22   responsibilities under the Audit Committee Charter (with respect to defendants Hunter,
23   Baum, and Goodstein), the Individual Defendants willfully ignored the deficiencies in the
24   Company's accounting and financial reporting systems and failed to make a good faith
25   effort to address them.
26         31.    The Individual Defendants breached their duty of loyalty and good faith by
27   allowing defendants to cause, or by themselves causing, the Company to operate with
28   seriously deficient internal controls, misrepresent its financial condition, and make
                                                - 13 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 15 of 55 Page ID #:149




1    improper statements to the public and KushCo's stockholders. These improper practices
2    wasted the Company's assets, and caused KushCo to incur substantial damage.
3          32.    The Audit Committee members had a duty to review the Company's
4    earnings press releases and regulatory filings.       The Audit Committee Defendants
5    breached their duty of loyalty and good faith by approving the improper statements
6    detailed herein and failing to properly oversee KushCo's public statements and internal
7    control function.
8          33.    The Individual Defendants, because of their positions of control and
9    authority as officers and/or directors of KushCo, were able to and did, directly or
10   indirectly, exercise control over the wrongful acts complained of herein. The Individual
11   Defendants also failed to prevent the other Individual Defendants from taking such illegal
12   actions. As a result, and in addition to the damage the Company has already incurred,
13   KushCo has expended, and will continue to expend, significant sums of money.
14       CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
15         34.    In committing the wrongful acts alleged herein, the Individual Defendants
16   have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
17   concert with and conspired with one another in furtherance of their common plan or
18   design. In addition to the wrongful conduct herein alleged as giving rise to primary
19   liability, the Individual Defendants further aided and abetted and/or assisted each other in
20   breaching their respective duties.
21         35.    During all times relevant hereto, the Individual Defendants, collectively and
22   individually, initiated a course of conduct that was designed to and did: (i) deceive the
23   investing public, including stockholders of KushCo, regarding the Company's financial
24   condition, the accuracy of its financial statements, its failure to remediate material
25   weaknesses in internal controls, and the Individual Defendants' management of the
26   Company's operations; and (ii) enhance the Individual Defendants' executive and
27   directorial positions at KushCo and the profits, power, and prestige that the Individual
28   Defendants enjoyed as a result of holding these positions. In furtherance of this plan,
                                                - 14 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 16 of 55 Page ID #:150




1    conspiracy, and course of conduct, the Individual Defendants, collectively and
2    individually, took the actions set forth herein.
3          36.    The Individual Defendants engaged in a conspiracy, common enterprise,
4    and/or common course of conduct. During this time, the Individual Defendants caused
5    the Company to issue improper financial statements.
6          37.    The purpose and effect of the Individual Defendants' conspiracy, common
7    enterprise, and/or common course of conduct was, among other things, to disguise the
8    Individual Defendants' violations of law, breaches of fiduciary duty, waste of corporate
9    assets, and unjust enrichment; and to conceal adverse information concerning the
10   Company's operations, financial condition, and future business prospects.
11         38.    The Individual Defendants accomplished their conspiracy, common
12   enterprise, and/or common course of conduct by causing the Company to purposefully or
13   recklessly release improper statements. Because the actions described herein occurred
14   under the authority of the Board, each of the Individual Defendants was a direct,
15   necessary, and substantial participant in the conspiracy, common enterprise, and/or
16   common course of conduct complained of herein.
17         39.    Each of the Individual Defendants aided and abetted and rendered
18   substantial assistance in the wrongs complained of herein. In taking such actions to
19   substantially assist the commission of the wrongdoing complained of herein, each
20   Individual Defendant acted with knowledge of the primary wrongdoing, substantially
21   assisted in the accomplishment of that wrongdoing, and was aware of his or her overall
22   contribution to and furtherance of the wrongdoing.
23        SOON AFTER BECOMING PUBLIC, DEFENDANTS INCORRECTLY
24               ACCOUNT FOR A NUMBER OF ACQUISITIONS
25         40.    The Company is engaged in the manufacture and distribution of packaging
26   products, vaporizers, hydrocarbon gases, solvents, accessories, and branding solutions to
27   customers operating in the regulated medical and recreational cannabis industries.
28   Defendants Kovacevich and Imbimbo founded KushCo as a private company in 2010 and
                                                 - 15 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 17 of 55 Page ID #:151




1    the Company went public in January 2016.
2          41.   Thereafter, KushCo sought to expand its offerings and footprint by acquiring
3    companies in the cannabis industry.       In May 2017, the Company acquired CMP
4    Wellness, a manufacturer and distributor of Med-ePen brand vaporizer pens, cartridges,
5    tanks, and accessories. The following year, in May 2018, KushCo acquired Summit, a
6    distributor of hydrocarbon products, such as propane and butane, to the legal cannabis
7    industry. Then, in July 2018, the Company acquired Hybrid, a creative agency for
8    cannabis ventures, including branding, marketing, web application development, and e-
9    commerce solutions.
10         42.   Each of these acquisitions included performance based earn-out payments to
11   the stockholders of the respective target companies. The CMP Wellness and Summit
12   acquisitions each provided for a twelve-month performance based earn-out payment, and
13   the Hybrid acquisition included an earn-out payment based on Hybrid's net revenue
14   performance during the period September 1, 2018 through August 31, 2019. Pursuant to
15   the earn-out arrangements, KushCo agreed to issue additional KushCo shares to
16   stockholders of the target companies if the acquired business met certain revenue targets.
17   For instance, KushCo agreed to issue up to an additional 1,280,000 shares of KushCo
18   common stock to Summit stockholders if the Summit business achieved certain earn-out
19   milestones of up to $12 million in eligible revenues during the twelve month period
20   following closing.
21         43.   Given that each earn-out arrangement allowed for a variable number of
22   shares to be issued depending on how the respective business performed, GAAP required
23   the Company to account for the earn-out payments as liabilities on its balance sheet. See
24   Accounting Standards Codification Topic 805, Business Combinations ("ASC 805").
25   Despite this requirement, in connection with the Company's initial purchase accounting,
26   KushCo classified the earn-out payments as equity.
27

28
                                               - 16 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 18 of 55 Page ID #:152




1
        THE INDIVIDUAL DEFENDANTS' BREACHES OF DUTY RESULT IN A
                    SERIES OF IMPROPER STATEMENTS
2

3          44.   As detailed below, between July 2017 and January 2019, the Individual
4    Defendants disseminated numerous false and misleading statements concerning the
5    Company's internal controls and its financial status.     In particular, the Individual
6    Defendants represented, or caused the Company to represent, that they were remediating
7    the material weaknesses in KushCo's internal controls, and that, despite the material
8    weaknesses, its financial statements were accurate and complied with GAAP. As the
9    Company was ultimately forced to admit, all of these statements were woefully
10   inaccurate. In fact, KushCo continued to operate with material weaknesses in financial
11   and disclosure controls and improperly accounted for contingent consideration related to
12   a number of acquisitions throughout this time.
13         45.   On July 13, 2017, KushCo filed the Q3 2017 Form 10-Q with the SEC. For
14   the quarter, the Company reported net income of $6,119 on revenue of $4.72 million,
15   compared to net income of $23,284 on revenue of $2.32 million, for the same period in
16   the prior year.   The Q3 2017 Form 10-Q also stated that the Company had recorded
17   contingent consideration related to its acquisition of CMP Wellness. The contingent
18   consideration was based on a probability-weighted assessment of the occurrence of CMP
19   Wellness reaching certain gross profit earn-out targets. In connection with the CMP
20   Wellness earn-out arrangement, the Company recorded contingent consideration of
21   $10,763,760 as equity. With respect to the contingent cash component of the CMP
22   Wellness earn-out arrangement, the Company reported a contingent liability of
23   $1,735,375. In describing the contingent consideration related to the CMP Wellness
24   acquisition, the Q3 2017 Form 10-Q stated:
25               In accordance with ASC 805, management has evaluated the
26         estimated fair value of the contingent consideration based a probability-
27         weighted assessment of the occurrence of CMP reaching certain gross profit
28         earnout targets. The Company recorded a contingent liability for the
                                               - 17 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 19 of 55 Page ID #:153




1        contingent cash consideration of $1,735,375 and recorded contingent equity
2        consideration of $10,763,760. The fair value of the contingent equity
3        consideration is recorded in additional paid[-]in capital.
4              The acquisition is accounted for under the acquisition method of
5        accounting in accordance with Accounting Standards Codification Topic
6        805, Business Combinations ("ASC 805"). As such, CMP's assets acquired
7        and liabilities assumed are recorded at their acquisition-date fair values. T he
8        results of operations of CMP were consolidated beginning on the date of the
9        merger. Acquisition-related transaction costs are not included as a
10       component of consideration transferred, but are accounted for as an expense
11       in the period in which the costs are incurred. Any excess of the acquisition
12       consideration over the fair value of assets acquired and liabilities assumed is
13       allocated to goodwill. Pursuant to ASC 805, the contingent consideration
14       was recorded at its estimated fair value as of the acquisition date. The
15       subsequent accounting for contingent consideration depends on whether the
16       contingent consideration is classified as a liability or equity. The portion of
17       contingent consideration classified as equity is not remeasured in subsequent
18       accounting periods. However, contingent consideration classified as a
19       liability is remeasured to its fair value at the end of each reporting period
20       and the change in fair value is reflected in income or expense during that
21       period. Any changes within the measurement period resulting from facts and
22       circumstances that existed as of the acquisition date may result in
23       retrospective adjustments to the provisional amounts recorded at the
24       acquisition date.
25             The equity consideration received by CMP members was calculated
26       based on the negotiated price per share of common stock of the Company of
27       $2.50, which approximated the quoted market price on the acquisition date.
28       The contingent equity consideration was also calculated based on the
                                              - 18 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 20 of 55 Page ID #:154




1          negotiated price per share of common stock of the Company of $2.50, which
2          approximated the quoted market price.
3                                         *    *      *
4                  The Company has a contingent consideration liability of $1,785,375,
5          which consists of contingent cash consideration of $1,735,375 resulting from
6          the acquisition of CMP.…           The contingent consideration liability is
7          calculated based on the weighted average probability of meeting certain
8          milestones. This liability is remeasured at each reporting period. The
9          Company had no financial assets or liabilities that are measured at fair value
10         on a recurring basis as of August 31, 2016.
11                                        *    *      *
12                 During the three months ended May 31, 2017, the Company did not
13         recognize any change in the fair value of its contingent consideration
14         liability of $1,785,375 from its inception date of May 1, 2017 and May 3,
15         2017.
16         46.     The Q3 2017 Form 10-Q also discussed the Company's ineffective internal
17   control over financial reporting.    In particular, the Q3 2017 Form 10-Q noted that
18   KushCo's internal control over financial reporting was not effective as of the third quarter
19   due to missing policies and levels of supervision, inadequate segregation of duties, and
20   the lack of an independent Board or Board committees. Nonetheless, in the Q3 2017
21   Form 10-Q, the Company assured investors and analysts that "the weaknesses identified
22   … have not had any material effect on [KushCo's] financial results," and that "despite
23   [these] material weaknesses … [KushCo's] financial statements for the three and nine
24   month periods ended May 31, 2017 are fairly stated, in all material respects, in
25   accordance with U.S. GAAP." The Q3 2017 Form 10-Q also reassured investors and
26   analysts that KushCo was "currently reviewing [its] disclosure controls and procedures
27   related to these material weaknesses" and would "implement changes in the current fiscal
28   year, including identifying specific areas within [its] governance, accounting and
                                                   - 19 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 21 of 55 Page ID #:155




1    financial reporting processes to add adequate resources to potentially mitigate these
2    material weaknesses." According to the Q3 2017 Form 10-Q, KushCo's management was
3    "monitor[ing] and evaluat[ing] the effectiveness of [the Company's] internal controls and
4    procedures and [its] internal controls over financial reporting on an ongoing basis," and
5    was "committed to taking further action and implementing additional enhancements or
6    improvements, as necessary."
7          47.    The Q3 2017 Form 10-Q also included "Management's Remediation P lan."
8    As part of its remediation efforts, the Company committed to: (i) "appoint additional
9    qualified personnel to address inadequate segregation of duties and implement
10   modifications to our financial controls to address such inadequacies"; (ii) "adopt a written
11   whistleblower policy and code of ethics"; and (iii) "appoint an independent board of
12   directors, including board committees related to financial controls and reporting." In the
13   Q3 2017 Form 10-Q, the Company promised that "[t]he remediation efforts set out herein
14   will be implemented in the current 2017 fiscal year."
15         48.    While the Individual Defendants were well aware of KushCo's nonexistent,
16   or at the very least, severely deficient internal controls over financial reporting, the Q3
17   2017 Form 10-Q contained only generic, boilerplate warnings that an error in financial
18   reporting could occur. In particular, the Q3 2017 Form 10-Q stated:
19                Because of its inherent limitations, internal controls over financial
20         reporting may not prevent or detect misstatements. Projections of any
21         evaluation of effectiveness to future periods are subject to the risk that
22         controls may become inadequate because of changes in conditions, or that
23         the degree of compliance with the policies or procedures may deteriorate.
24         All internal control systems, no matter how well designed, have inherent
25         limitations. Therefore, even those systems determined to be effective can
26         provide only reasonable assurance with respect to financial statement
27         preparation and presentation.
28
                                                - 20 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 22 of 55 Page ID #:156




1           49.   The Q3 2017 Form 10-Q was signed and certified as accurate pursuant to the
2    Sarbanes-Oxley Act of 2002 ("SOX") by defendants Kovacevich and Martin. Defendants
3    Kovacevich and Martin certified that the Q3 2017 Form 10-Q "fully complies with the
4    requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934," and that
5    "[t]he information contained in the Report fully presents, in all material respects, the
6    financial condition and results of operations [of] the Company."
7           50.   On November 28, 2017, the Company filed the 2017 Form 10-K with the
8    SEC.    The 2017 Form 10-K was signed by defendants Kovacevich, McCormick,
9    Imbimbo, Baum, and Goodstein. For fiscal year 2017, the Company reported net income
10   of $69,464 on revenue of $18.79 million, compared to net income of $71,739 on revenue
11   of $8.21 million for fiscal year 2016. The 2017 Form 10-K also discussed the Company's
12   accounting for the contingent consideration related to its acquisition of CMP Wellness.
13   In particular, the 2017 Form 10-K stated:
14                In accordance with ASC 805, management has evaluated the
15          estimated fair value of the contingent consideration based a probability-
16          weighted assessment of the occurrence of CMP reaching certain gross profit
17          earnout targets. The Company initially recorded a contingent liability for the
18          contingent cash consideration of $1,735,375 $1,905,000 and recorded
19          contingent equity consideration of $10,763,760. Based on information
20          obtained during the fourth fiscal quarter, the Company revised its estimate of
21          the contingent cash consideration from $1,735,375 to $1,905,000, and its
22          estimate of the contingent equity consideration from $10,763,760 to
23          $11,852,400. The fair value of the contingent equity consideration is
24          recorded in additional paid[-]in capital.
25                                         *    *      *
26                The results of operations of CMP were consolidated beginning on the
27          date of the merger. Acquisition-related transaction costs are not included as
28          a component of consideration transferred, but are accounted for as an
                                                    - 21 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 23 of 55 Page ID #:157




1        expense in the period in which the costs are incurred. Any excess of the
2        acquisition consideration over the fair value of tangible and intangible assets
3        acquired and liabilities assumed is allocated to goodwill. The amount of
4        contingent consideration was recorded at its estimated fair value as of the
5        acquisition date. The subsequent accounting for contingent consideration
6        depends on whether the contingent consideration is classified as a liability or
7        equity. The portion of contingent consideration classified as equity is not
8        remeasured in subsequent accounting periods. However, contingent
9        consideration classified as a liability is remeasured to its fair value at the end
10       of each reporting period and the change in fair value is reflected in income
11       or expense during that period. Any changes within the measurement period
12       resulting from facts and circumstances that existed as of the acquisition date
13       may result in retrospective adjustments to the provisional amounts recorded
14       at the acquisition date.
15             The equity consideration received by CMP members was calculated
16       based on the negotiated price per share of common stock of the Company of
17       $2.50, which approximated the quoted market price on the acquisition date.
18       The contingent equity consideration (number of common shares) was also
19       calculated based on the negotiated price per share of common stock of the
20       Company of $2.50, which approximated the quoted market price.
21                                       *    *      *
22             The Company has a contingent consideration liability of $1,820,000,
23       which consists of contingent cash consideration of $1,820,000 resulting from
24       the acquisition of CMP.…            The contingent consideration liability is
25       calculated based on the weighted average probability of meeting certain
26       milestones. This liability is remeasured at each reporting period. The
27       Company had no other financial assets or liabilities that are measured at fair
28       value on a recurring basis as of August 31, 2017 and 2016.
                                                  - 22 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 24 of 55 Page ID #:158




1                                          *    *      *
2                 During the year ended August 31, 2017, the Company recognized a
3          change in the fair value of its contingent consideration liability of $169,625,
4          which increased liability from $1,735,375 to $1,905,000. A payment of
5          $85,000 was made towards this liability during the year ended August 31,
6          2017, resulting in a net liability of $1,820,000.
7          51.    The 2017 Form 10-K also contained substantively the same warnings and
8    reassurances described above regarding KushCo's still-ineffective internal control over
9    financial reporting. Among other assurances, the 2017 Form 10-K reiterated that "the
10   weaknesses identified … have not had any material effect on our financial results," and
11   that "[m]anagement believes that despite [KushCo's] material weaknesses … [its]
12   financial statements for the year ended August 31, 2017 are fairly stated, in all material
13   respects, in accordance with U.S. GAAP." Notably, however, while the Q3 2017 Form
14   10-Q repeatedly asserted that KushCo would implement its remediation efforts during the
15   Company's 2017 fiscal year, the 2017 Form 10-K stated that KushCo would make these
16   changes in the Company's 2018 fiscal year.
17         52.    The 2017 Form 10-K contained signed certifications pursuant to SOX,
18   whereby defendants Kovacevich and McCormick certified that the 2017 Form 10-K
19   "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
20   Securities Exchange Act of 1934," and that "the information contained in the Report
21   fairly presents, in all material respects, the financial condition and results of operations of
22   the Company."
23         53.    On January 16, 2018, KushCo filed its Quarterly Report on Form 10-Q with
24   the SEC, reporting its financial and operating results for the first quarter ended November
25   30, 2017 (the "Q1 2018 Form 10-Q"). For the period, KushCo reported net income of
26   $94,615 on net revenue of $8.84 million, compared to a net loss of $161,958 on net
27   revenue of $2.47 million for the same period the prior fiscal year. The Q1 2018 Form 10-
28   Q also discussed the Company's accounting for the contingent consideration related to its
                                                    - 23 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 25 of 55 Page ID #:159




1    acquisition of CMP Wellness. In particular, the Q1 2018 Form 10-Q stated:
2                In accordance with ASC 805, management has evaluated the
3          estimated fair value of the contingent consideration based a probability-
4          weighted assessment of the occurrence of CMP reaching certain gross profit
5          earnout targets. The Company initially recorded a contingent liability for the
6          contingent cash consideration of $1,735,375 $1,905,000 and recorded
7          contingent equity consideration of $10,763,760. Based on information
8          obtained during the fourth fiscal quarter, the Company revised its estimate of
9          the contingent cash consideration from $1,735,375 to $1,905,000, and its
10         estimate of the contingent equity consideration from $10,763,760 to
11         $11,852,400. The fair value of the contingent equity consideration is
12         recorded in additional paid[-]in capital.
13                                         *   *      *
14               The results of operations of CMP were consolidated beginning on the
15         date of the merger. Acquisition-related transaction costs are not included as
16         a component of consideration transferred, but are accounted for as an
17         expense in the period in which the costs are incurred. Any excess of the
18         acquisition consideration over the fair value of tangible and intangible assets
19         acquired and liabilities assumed is allocated to goodwill. The amount of
20         contingent consideration was recorded at its estimated fair value as of the
21         acquisition date. The subsequent accounting for contingent consideration
22         depends on whether the contingent consideration is classified as a liability or
23         equity. The portion of contingent consideration classified as equity is not
24         remeasured in subsequent accounting periods. However, contingent
25         consideration classified as a liability is remeasured to its fair value at the end
26         of each reporting period and the change in fair value is reflected in income
27         or expense during that period. Any changes within the measurement period
28         resulting from facts and circumstances that existed as of the acquisition date
                                                   - 24 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 26 of 55 Page ID #:160




1          may result in retrospective adjustments to the provisional amounts recorded
2          at the acquisition date.
3                The equity consideration received by CMP members was calculated
4          based on the negotiated price per share of common stock of the Company of
5          $2.50, which approximated the quoted market price on the acquisition date.
6          The contingent equity consideration (number of common shares) was also
7          calculated based on the negotiated price per share of common stock of the
8          Company of $2.50, which approximated the quoted market price.
9                                        *    *      *
10               The Company has a contingent consideration liability of $1,820,000,
11         which consists of contingent cash consideration of $1,820,000 resulting from
12         the acquisition of CMP.…          The contingent consideration liability is
13         calculated based on the weighted average probability of meeting certain
14         milestones. This liability is remeasured at each reporting period. The
15         Company had no other financial assets or liabilities that are measured at fair
16         value on a recurring basis as of November 30, 2017.
17                                       *    *      *
18               During the three months ended November 30, 2017, the Company did
19         not recognize any change in the fair value of its contingent consideration
20         liability of $1,820,000.
21         54.   The Q1 2018 Form 10-Q also noted that KushCo's internal control over
22   financial reporting remained ineffective. However, unlike the Q3 2017 Form 10-Q and
23   2017 Form 10-K, the Q1 2018 Form 10-Q did not promise to address the material
24   weaknesses in its financial reporting within the current fiscal year. Rather, the Q1 2018
25   Form 10-Q stated that the remedial efforts would be implemented "as circumstances, cash
26   flow, and working capital permit." In particular, the Q1 2018 Form 10-Q stated:
27               The material weaknesses that existed on August 31, 2017 are
28         described in Part II, Item 9A – Controls and Procedures in our most recent
                                                  - 25 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 27 of 55 Page ID #:161




1          Annual Report on Form 10-K, filed on November 29, 2017. Due to a lack of
2          financial resources and size, we are not able to, and do not intend to,
3          immediately take any action to remediate these material weaknesses. We
4          will not be able to do so until we acquire sufficient financing to do so. We
5          will implement further controls as circumstances, cash flow, and working
6          capital permit.
7          55.          Despite the continuing internal control deficiencies, in the Q1 2018 Form
8    10-Q, the Company once again reassured analysts and investors that its financial
9    statements could be relied upon. The Q1 2018 Form 10-Q stated:
10                      Notwithstanding the assessment that our disclosure controls and
11         procedures were not effective and that there were material weaknesses as
12         identified in this report, we believe that our financial statements fairly
13         present our financial position, results of operations and cash flows for the
14         periods covered thereby in all material respects.
15               We have taken steps to enhance our internal control over financial
16         reporting and plan to take additional steps to remediate the material
17         weaknesses. Specifically:
18                 i.      We appointed additional independent members with public
19                         company board experience to our board of directors,
20                ii.      We added staff to our finance team, and outsourced to third party
21                         the assessment of certain complex transactions under US GAAP
22               iii.      On January 2018, we hired a controller with public company
23                         experience
24               We believe that the measures described above will strengthen our internal
25         control over financial reporting. We expect that our efforts, including design,
26         implementation and testing will continue throughout fiscal year 2018.
27         56.          The Q1 2018 Form 10-Q contained signed certifications pursuant to SOX,
28   whereby defendants Kovacevich and McCormick certified that the Q1 2018 Form 10-Q
                                                    - 26 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 28 of 55 Page ID #:162




1    "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
2    Securities Exchange Act of 1934," and that "the information contained in the Report
3    fairly presents, in all material respects, the financial condition and results of operations of
4    the Company."
5          57.    After the Company filed its Q1 2018 Form 10-Q, KushCo's stock fell more
6    than 22%, or $1.87 per share, from a close of $8.30 per share on January 16, 2018, to a
7    close of $6.43 per share on January 19, 2018, erasing more than $115.5 million in market
8    capitalization.
9          58.    On April 13, 2018, KushCo filed its Quarterly Report on Form 10-Q with
10   the SEC, reporting the Company's financial and operating results for second quarter
11   ended February 28, 2018 (the "Q2 2018 Form 10-Q"). For the period, KushCo reported a
12   net loss of $920,314 on net revenue of $10.36 million, compared to net income of $3,619
13   on net revenue of $2.97 million for the same period in the prior fiscal year. The Q2 2018
14   Form 10-Q also discussed the Company's accounting for the contingent consideration
15   related to its acquisition of CMP Wellness. In particular, the Q2 2018 Form 10-Q stated:
16                In accordance with ASC 805, management has evaluated the
17         estimated fair value of the contingent consideration based a probability-
18         weighted assessment of the occurrence of CMP reaching certain gross profit
19         earnout targets. The Company initially recorded a contingent liability for the
20         contingent cash consideration of $1,735,375 and recorded contingent equity
21         consideration of $10,763,760. Based on information obtained during the
22         fourth fiscal quarter, the Company revised its estimate of the contingent cash
23         consideration from $1,735,375 to $1,905,000, and its estimate of the
24         contingent equity consideration from $10,763,760 to $11,852,400. A
25         payment of $85,000 was made towards this liability during the year ended
26         August 31, 2017, resulting in a net liability of $1,820,000. During the six
27         months ended February, a payment of $170,000 was made towards this
28         liability, resulting in a net liability of $1,650,000. During the three months
                                                  - 27 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 29 of 55 Page ID #:163




1        ended February 28, 2018, the Company did not recognize any change in the
2        fair value of its contingent consideration liability of $1,650,000.
3                                        *   *      *
4              The results of operations of CMP were consolidated beginning on the
5        date of the merger. Acquisition-related transaction costs are not included as
6        a component of consideration transferred, but are accounted for as an
7        expense in the period in which the costs are incurred. Any excess of the
8        acquisition consideration over the fair value of tangible and intangible assets
9        acquired and liabilities assumed is allocated to goodwill. The amount of
10       contingent consideration was recorded at its estimated fair value as of the
11       acquisition date. The subsequent accounting for contingent consideration
12       depends on whether the contingent consideration is classified as a liability or
13       equity. The portion of contingent consideration classified as equity is not
14       remeasured in subsequent accounting periods. However, contingent
15       consideration classified as a liability is remeasured to its fair value at the end
16       of each reporting period and the change in fair value is reflected in income
17       or expense during that period. Any changes within the measurement period
18       resulting from facts and circumstances that existed as of the acquisition date
19       may result in retrospective adjustments to the provisional amounts recorded
20       at the acquisition date.
21             The equity consideration received by CMP members was calculated
22       based on the negotiated price per share of common stock of the Company of
23       $2.50, which approximated the quoted market price on the acquisition date.
24       The contingent equity consideration (number of common shares) was also
25       calculated based on the negotiated price per share of common stock of the
26       Company of $2.50, which approximated the quoted market price.
27                                       *   *      *
28
                                                 - 28 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 30 of 55 Page ID #:164




1                 The Company has a contingent consideration liability of $1,650,000
2          which consists of contingent cash consideration of $1,650,000 resulting from
3          the acquisition of CMP.…           The contingent consideration liability is
4          calculated based on the weighted average probability of meeting certain
5          milestones. This liability is remeasured at each reporting period. The
6          Company had no other financial assets or liabilities that are measured at fair
7          value on a recurring basis as of February 28, 2018.
8                                         *    *      *
9                 During the year ended August 31, 2017, the Company recognized a
10         change in the fair value of its contingent consideration liability of $169,625,
11         which increased liability from $1,735,375 to $1,905,000. A payment of
12         $85,000 was made towards this liability during the year ended August 31,
13         2017, resulting in a net liability of $1,820,000. During the six months ended
14         February, a payment of $170,000 was made towards this liability, resulting
15         in a net liability of $1,650,000. During the three months ended February 28,
16         2018, the Company did not recognize any change in the fair value of its
17         contingent consideration liability of $1,650,000.
18         59.    Despite the continuing internal control deficiencies, in the Q2 2018 Form
19   10-Q, the Company once again reassured analysts and investors that its financial
20   statements could be relied upon. For instance, the Q2 2018 Form 10-Q included the
21   assurance that "[n]otwithstanding the assessment that our disclosure controls and
22   procedures were not effective and that there were material weaknesses as identified" in
23   the 2017 Form 10-K, "our financial statements fairly present our financial position,
24   results of operations and cash flows for the periods covered thereby in all material
25   respects."
26         60.    Additionally, the Q2 2018 Form 10-Q highlighted that KushCo had
27   enhanced its internal controls during the second fiscal quarter. In particular, the Q2 2018
28   Form 10-Q stated:
                                                   - 29 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 31 of 55 Page ID #:165




1                 We have taken steps to enhance our internal control over financial
2          reporting and plan to take additional steps to remediate the material
3          weaknesses. Specifically:
4                     (i) We appointed additional independent members with public
5                     company board experience to our board of directors, such that our
6                     board of directors is now composed of a majority of independent
7                     directors;
8                     (ii) On March 9, 2018, our board of directors formed an Audit
9                     Committee composed entirely of independent directors that will,
10                    among other things, assist the board of directors in its oversight of
11                    the integrity of our financial statements and our financing reporting
12                    processes and systems of internal control;
13                    (iii) We have adopted a Code of Business Conduct and Ethics and
14                    a whistleblower policy;
15                    (iv) We added staff to our finance team, and outsourced to third
16                    party the assessment of certain complex transactions under US
17                    GAAP; and
18                    (v) On January 2018, we hired a controller with public company
19                    experience
20                We believe that the measures described above will strengthen our
21         internal control over financial reporting. We expect that our efforts,
22         including design, implementation and testing will continue throughout fiscal
23         year 2018.
24         61.    The Q2 2018 Form 10-Q contained signed certifications pursuant to SOX,
25   whereby defendants Kovacevich and McCormick certified that the Q2 2018 Form 10-Q
26   "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
27   Securities Exchange Act of 1934," and that "the information contained in the Report
28   fairly presents, in all material respects, the financial condition and results of operations of
                                                  - 30 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 32 of 55 Page ID #:166




1    the Company."
2          62.   On July 13, 2018, KushCo filed its Quarterly Report on Form 10-Q with the
3    SEC, reporting the Company's financial and operating results for the third quarter ended
4    May 31, 2018 (the "Q3 2018 Form 10-Q"). For the period, KushCo reported a net loss of
5    $2.16 million, or $0.03 per diluted share, on net revenue of $12.90 million, compared to
6    net income of $6,119, or $0.00 per diluted share, on net revenue of $4.71 million for the
7    same period in the prior fiscal year. The Q3 2018 Form 10-Q also discussed the
8    Company's accounting for the contingent consideration related to its acquisition of CMP
9    Wellness. In particular, the Q3 2018 Form 10-Q stated:
10               In accordance with ASC 805, management has evaluated the
11         estimated fair value of the contingent consideration based a probability-
12         weighted assessment of the occurrence of CMP reaching certain gross profit
13         earnout targets. The Company initially recorded a contingent liability for the
14         contingent cash consideration of $1,735,375 and recorded contingent equity
15         consideration of $10,763,760. Based on information obtained during the
16         fourth fiscal quarter, the Company revised its estimate of the contingent cash
17         consideration from $1,735,375 to $1,905,000, and its estimate of the
18         contingent equity consideration from $10,763,760 to $11,852,400. A
19         payment of $85,000 was made towards this liability during the year ended
20         August 31, 2017, resulting in a net liability of $1,820,000. During the six
21         months ended February, a payment of $170,000 was made towards this
22         liability, resulting in a net liability of $1,650,000. During the three months
23         ended May 31, 2018, the Company did not recognize any change in the fair
24         value of its contingent consideration liability of $1,650,000.
25                                        *   *      *
26               The results of operations of CMP were consolidated beginning on the
27         date of the merger. Acquisition-related transaction costs are not included as
28         a component of consideration transferred, but are accounted for as an
                                                  - 31 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 33 of 55 Page ID #:167




1          expense in the period in which the costs are incurred. Any excess of the
2          acquisition consideration over the fair value of tangible and intangible assets
3          acquired and liabilities assumed is allocated to goodwill. The amount of
4          contingent consideration was recorded at its estimated fair value as of the
5          acquisition date. The subsequent accounting for contingent consideration
6          depends on whether the contingent consideration is classified as a liability or
7          equity. The portion of contingent consideration classified as equity is not
8          remeasured in subsequent accounting periods. However, contingent
9          consideration classified as a liability is remeasured to its fair value at the end
10         of each reporting period and the change in fair value is reflected in income
11         or expense during that period. Any changes within the measurement period
12         resulting from facts and circumstances that existed as of the acquisition date
13         may result in retrospective adjustments to the provisional amounts recorded
14         at the acquisition date.
15                The equity consideration received by CMP members was calculated
16         based on the negotiated price per share of common stock of the Company of
17         $2.50, which approximated the quoted market price on the acquisition date.
18         The contingent equity consideration (number of common shares) was also
19         calculated based on the negotiated price per share of common stock of the
20         Company of $2.50, which approximated the quoted market price.
21         63.    The Q3 2018 Form 10-Q also discussed the Company's accounting for
22   contingent consideration related to its acquisition of Summit, stating:
23                The [Summit] acquisition was accounted for using the acquisition
24         method of accounting in accordance with ASC 805, Business Combinations.
25         The consideration paid to the Members of Summit at the closing included
26         the Cash Consideration, consisting of an aggregate of $1.4 million in cash,
27         net of cash received and the Share Consideration, consisting of an aggregate
28         of 1,280,000 shares common stock. $500,000 of the Cash Consideration and
                                                 - 32 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 34 of 55 Page ID #:168




1          approximately 640,000 shares of common stock from the Share
2          Consideration were held back by the Company for a period of 15 months for
3          potential post-closing working capital and/or indemnification claims relating
4          to, among other things, breaches of representations, warranties and
5          covenants contained in the Merger Agreement. The Members may become
6          entitled to receive earn-out consideration of up to an additional 1,280,000
7          shares of common stock, in the aggregate, based on the net revenue
8          performance of the Summit business during a one-year period following the
9          closing.
10                  The Company estimated the probability of the contingent
11         consideration at 100% and recorded the earn-out consideration of the
12         additional 1,280,000 shares of common stock in stockholders' equity.
13         64.      In total, the Company reported contingent consideration liability of
14   $2,150,000 related to its acquisition of CMP Wellness and Summit. T he Q3 2018 Form
15   10-Q stated:
16                  The Company has a contingent consideration liability of $2,150,000
17         which consists of contingent cash consideration of $1,650,000 resulting from
18         the acquisition of CMP and $500,000 resulting from the acquisition of
19         Summit. The contingent consideration liability is calculated based on the
20         weighted average probability of meeting certain milestones. This liability is
21         remeasured at each reporting period. The Company had no other financial
22         assets or liabilities that are measured at fair value on a recurring basis as of
23         May 31, 2018.
24                                        *    *      *
25                  During the nine months ended May 31, 2018, a payment of $170,000
26         was made towards this liability, an increase of $500,000 resulted from the
27         Summit acquisition, resulting in a net liability of $2,150,000. During the
28         three months ended May 31, 2018, the Company did not recognize any
                                                   - 33 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 35 of 55 Page ID #:169




1          change in the fair value of its contingent consideration liability of
2          $2,150,000.
3          65.    The Q3 2018 Form 10-Q also contained substantively the same warnings
4    and reassurances described above concerning its still-ineffective internal control over
5    financial reporting. In particular, the Q3 2018 Form 10-Q included the assurance that
6    "[n]otwithstanding the assessment that our disclosure controls and procedures were not
7    effective and that there were material weaknesses as identified" in the 2017 Form 10-K,
8    "our financial statements fairly present our financial position, results of operations and
9    cash flows for the periods covered thereby in all material respects." The Q3 2018 Form
10   10-Q also touted the same enhanced remedial measures as the Q2 2018 Form 10-Q.
11         66.    The Q3 2018 Form 10-Q contained signed certifications pursuant to SOX,
12   whereby defendants Kovacevich and McCormick certified that the Q3 2018 Form 10-Q
13   "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
14   Securities Exchange Act of 1934," and that "the information contained in the Report
15   fairly presents, in all material respects, the financial condition and results of operations of
16   the Company."
17         67.    On November 29, 2018, KushCo filed its Annual Report on Form 10-K with
18   the SEC, reporting its financial and operating results for the fiscal year ended August 31,
19   2018 (the "2018 Form 10-K"). The 2018 Form 10-K was signed by defendants
20   Kovacevich, Tedford, Baum, Goodstein, Imbimbo, and Hunter. For fiscal year 2018,
21   KushCo reported a net loss of $10.19 million, or $0.16 per diluted share, on net revenue
22   of $52.07 million, compared to a net income of $69,464, or $0.00 per diluted share, on
23   net revenue of $18.79 million for fiscal year 2017. The 2018 Form 10-K also discussed
24   the Company's accounting for contingent consideration related to its acquisitions of CMP
25   Wellness, Summit, and Hybrid. With respect to CMP Wellness, the 2018 Form 10-K
26   stated:
27                In accordance with ASC 805, management has evaluated the
28         estimated fair value of the contingent consideration based a probability-
                                                  - 34 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 36 of 55 Page ID #:170




1        weighted assessment of the occurrence of CMP reaching certain gross profit
2        earnout targets. The Company initially recorded a contingent liability for the
3        contingent cash consideration of $1,735,375 $1,905,000 and recorded
4        contingent equity consideration of $10,763,760. Based on information
5        obtained during the fourth fiscal quarter, the Company revised its estimate of
6        the contingent cash consideration from $1,735,375 to $1,905,000, and its
7        estimate of the contingent equity consideration from $10,763,760 to
8        $11,852,400. The fair value of the contingent equity consideration is
9        recorded in additional paid[-]in capital.
10                                       *   *      *
11             The results of operations of CMP were consolidated beginning on the
12       date of the merger. Acquisition-related transaction costs are not included as
13       a component of consideration transferred, but are accounted for as an
14       expense in the period in which the costs are incurred. Any excess of the
15       acquisition consideration over the fair value of tangible and intangible assets
16       acquired and liabilities assumed is allocated to goodwill. The amount of
17       contingent consideration was recorded at its estimated fair value as of the
18       acquisition date. The subsequent accounting for contingent consideration
19       depends on whether the contingent consideration is classified as a liability or
20       equity. The portion of contingent consideration classified as equity is not
21       remeasured in subsequent accounting periods. However, contingent
22       consideration classified as a liability is remeasured to its fair value at the end
23       of each reporting period and the change in fair value is reflected in income
24       or expense during that period. Any changes within the measurement period
25       resulting from facts and circumstances that existed as of the acquisition date
26       may result in retrospective adjustments to the provisional amounts recorded
27       at the acquisition date.
28                                       *   *      *
                                                 - 35 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 37 of 55 Page ID #:171




1                 The equity consideration received by CMP members was calculated
2          based on the negotiated price per share of common stock of the Company of
3          $2.50, which approximated the quoted market price on the acquisition date.
4          The contingent equity consideration (number of common shares) was also
5          calculated based on the negotiated price per share of common stock of the
6          Company of $2.50, which approximated the quoted market price.
7          68.    With regard to its acquisition of Summit, in the 2018 Form 10-K the
8    Company reported an estimated fair value contingent equity consideration of $3,193,907,
9    and a total fair value of consideration and total estimated acquisition consideration of
10   $10,680,666, as adjusted for August 31, 2018, compared to an estimated fair value
11   contingent equity consideration of $7,155,200, and a total fair value of consideration and
12   total estimated acquisition consideration of $15,755,618, as initially reported on May 2,
13   2018. 2 The 2018 10-K also stated:
14                The [Summit] acquisition was accounted for using the acquisition
15         method of accounting in accordance with ASC 805, Business Combinations.
16         The consideration paid to the Members of Summit at the closing included
17         the Cash Consideration, consisting of an aggregate of $905,231 in cash, net
18         of cash received, $187,849 in cash held back and the Share Consideration,
19         consisting of an aggregate of 1,280,000 shares common stock. $187,849 of
20         the Cash Consideration and approximately 640,000 shares of common stock
21         from the Share Consideration were held back by the Company for a period
22         of    15 months for potential post-closing working capital and/or
23         indemnification claims relating to, among other things, breaches of
24

25   2
     For the Summit acquisition, the Q3 2018 Form 10-Q did not explicitly list an estimated
26 fair value contingent equity consideration of $7,155,200, nor a total fair value of
   consideration and total estimated acquisition consideration of $15,755,618, as initially
27 reported May 2, 2018. Instead, the Q3 2018 Form 10-Q listed these two values as
   KushCo's contingent company stock consideration and total purchase price, respectively,
28 from the Summit acquisition.
                                               - 36 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 38 of 55 Page ID #:172




1          representations, warranties and covenants contained in the Merger
2          Agreement. The Members may become entitled to receive earn-out
3          consideration of up to an additional 1,280,000 shares of common stock, in
4          the aggregate, based on the net revenue performance of the Summit business
5          during a one-year period following the closing.
6          69.   With regard to KushCo's acquisition of Hybrid, the 2018 Form 10-K
7    reported an estimated fair value contingent equity consideration of $920,000, and a total
8    fair value of consideration and total estimated acquisition consideration of $4,178,492.
9    The 2018 Form 10-K also stated:
10               The [Hybrid] acquisition was accounted for using the acquisition
11         method of accounting in accordance with ASC 805, Business Combinations.
12         The consideration paid to the Members of Hybrid at the closing included the
13         Cash Consideration, consisting of an aggregate of $847,187 in cash, net of
14         cash received, $82,106 in cash held back and the Share Consideration,
15         consisting of an aggregate of 360,000 shares common stock. $82,106 of the
16         Cash Consideration and 162,000 shares of common stock from the Share
17         Consideration were held back by the Company issuable on January 1, 2019.
18         The Members may become entitled to receive earn-out payments of up to
19         $1.37 million, through a combination of cash and stock payments, based on
20         the net revenue performance of the Hybrid business during the period
21         September 1, 2018 through August 31, 2019.
22         70.   While the 2018 Form 10-K stated that KushCo's internal control over
23   financial reporting was still ineffective, it noted that the Company suffered from fewer
24   material weaknesses, now including only "inadequate segregation of duties consistent
25   with control objectives" and a "lack of multiple levels of supervision and review."
26   Further, in the 2018 Form 10-K, the Company also assured investors that while "[c]ertain
27   of the material weaknesses in internal control over financial reporting as of August 31,
28   2018 … remain unchanged from August 31, 2017," "the weaknesses identified … have
                                               - 37 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 39 of 55 Page ID #:173




1    not had any material effect on our financial results." The 2018 Form 10-K reiterated that
2    "despite our material weaknesses set forth above, our financial statements for the fiscal
3    year ended August 31, 2018 are fairly stated, in all material respects, in accordance with
4    U.S. GAAP."
5          71.    Moreover, despite the continuing deficiencies in KushCo's internal controls,
6    the 2018 Form 10-K contained substantively the same generic, boilerplate warnings that
7    an error in financial reporting could occur. The 2018 Form 10-K also noted that
8    management would continue their remediation plan for KushCo's remaining material
9    weaknesses in internal control over financial reporting in the Company's 2019 fiscal year.
10         72.    The 2018 Form 10-K contained signed certifications pursuant to SOX,
11   whereby defendants Kovacevich and Tedford certified that the 2018 Form 10-K "fully
12   complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities
13   Exchange Act of 1934," and that "the information contained in the Report fairly presents,
14   in all material respects, the financial condition and results of operations of the Company."
15         73.    On January 8, 2019, KushCo filed its Quarterly Report on Form 10-Q with
16   the SEC, reporting the Company's financial and operating results for the first quarter
17   ended November 30, 2018 (the "Q1 2019 Form 10-Q"). For the quarter, KushCo reported
18   a loss of $8.18 million, or $0.10 per diluted share, on net revenue of $25.31 million,
19   compared to a net income of $94,615, or $0.00 per diluted share, on net revenue of $8.84
20   million for the same period the prior fiscal year. With regard to KushCo's contingent
21   consideration related to its acquisition of CMP Wellness, Summit, and Hybrid, the Q1
22   2019 Form 10-Q stated:
23                The Company has contingent consideration outstanding associated
24         with its prior business combinations. The Company accounts for business
25         combinations under the acquisition method and allocates the total purchase
26         price for acquired businesses to the tangible and identified intangible assets
27         acquired and liabilities assumed, based on their estimated fair values as of
28         the acquisition date. A liability for contingent consideration, if applicable, is
                                                 - 38 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 40 of 55 Page ID #:174




1          recorded at fair value as of the acquisition date and, evaluated each period
2          for changes in the fair value and adjusted as appropriate.
3                  The Company's contingent consideration as of November 30, 2018
4          was $672,849, consisting of $187,849 from the Summit acquisition and
5          $485,000 from the Hybrid acquisition.
6                  The Company's contingent consideration as of August 31, 2018 was
7          $754,955, consisting of $187,849 from the Summit acquisition and $532,106
8          from the Hybrid acquisition.
9          74.     The Q1 2019 Form 10-Q also noted that KushCo's internal control over
10   financial reporting was still ineffective because the Company suffered from the same
11   material weaknesses identified in the 2018 Form 10-K. The Q1 2019 Form 10-Q
12   nonetheless continued to tout KushCo's remediation measures, which included the same
13   measures identified in its Q2 2018 Form 10-Q and Q3 2018 Form 10-Q. The Company's
14   remediation efforts also included its "hiring of [its] new Chief Financial Officer,
15   Christopher Tedford, with significant sales and distribution experience who will focus on
16   the development of the finance and accounting function."
17         75.     Additionally, while the Q1 2019 Form 10-Q did not contain the same
18   assurances as its previous reports, quoted above, that KushCo and its management
19   believed their financial statements and representations were accurate and fairly presented
20   despite material weaknesses in KushCo's internal controls, the Q1 2019 Form 10-Q
21   nonetheless assured investors that "[t]here ha[d] been no change in [KushCo's] internal
22   control over financial reporting" regarding "the effectiveness of [KushCo's] internal
23   control over financial reporting" that occurred during the period, "that has materially
24   affected, or is reasonably likely to materially affect, our internal control over financial
25   reporting."
26         76.     The Q1 2019 Form 10-Q contained signed certifications pursuant to SOX,
27   whereby defendants Kovacevich and Tedford certified that the Q1 2019 Form 10-Q
28   "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
                                                - 39 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 41 of 55 Page ID #:175




1    Securities Exchange Act of 1934," and that "the information contained in the Report
2    fairly presents, in all material respects, the financial condition and results of operations of
3    the Company."
4                        REASONS THE STATEMENTS WERE IMPROPER
5           77.    The statements referenced above were each improper when made because
6    they failed to disclose and misrepresented the following material, adverse facts, which the
7    Individual Defendants knew, consciously disregarded, or were reckless in not knowing:
8                  (a)     the Company was improperly accounting for contingent consideration
9    related to its acquisitions;
10                 (b)     the Company was overstating its earnings for years;
11                 (c)     the Company would not cure the material deficiencies in its financial
12   and internal controls in the timeframe stated;
13                 (d)     the Company's financial statements could not be relied upon; and
14                 (e)     as a result of the foregoing, several years of representations
15   concerning the Company's financial condition, business prospects, and internal controls
16   were improper.
17                                    THE TRUTH EMERGES
18          78.    The truth behind the Company's business prospects and Individual
19   Defendants' wrongdoing began to emerge on April 9, 2019, when KushCo filed with the
20   SEC a Current Report on Form 8-K and issued a press release announcing the Company's
21   decision to restate prior period financial statements for fiscal years 2017 and 2018 for
22   noncash items related to the acquisitions of CMP Wellness, Summit, and Hybrid. The
23   Form 8-K disclosed that KushCo had inaccurately accounted for certain shared-settled
24   contingent consideration relating to its CMP Wellness, Summit, and Hybrid acquisitions,
25   by recording their respective earnout arrangements as equity rather than as liabilities. In
26   particular, the Form 8-K stated:
27                 On April 8, 2019, the Audit Committee of the Board of Directors (the
28          "Audit Committee") of KushCo Holdings, Inc. (the "Company"), after
                                                  - 40 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 42 of 55 Page ID #:176




1        discussion with management of the Company and the Company's
2        independent registered public accounting firm, RBSM LLP ("RBSM"),
3        concluded that the Company's previously issued audited consolidated
4        financial statements as of and for the fiscal years ended August 31, 2018
5        and 2017 included in the Company's Annual Reports on Form 10-K for
6        such periods and unaudited condensed consolidated interim financial
7        statements as of and for the fiscal periods ended May 31, 2017, Novem ber
8        30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018
9        included in the Company's Quarterly Reports on Form 10-Q for such
10       periods should no longer be relied upon. Similarly, management's reports
11       on the effectiveness of internal controls over financial reporting, earnings
12       releases, and investor communications describing the financial statements
13       for the periods described above should no longer be relied upon.
14             As part of preparing its condensed consolidated interim financial
15       statements as of and for the fiscal period ended February 28, 2019, the
16       Company identified inadvertent errors in the accounting for certain
17       shared-settled contingent consideration ("Contingent Consideration")
18       relating to the Company's acquisition of CMP Wellness in May 2017,
19       Summit Innovations in May 2018, and Hybrid Creative in July 2018. In
20       connection with those acquisitions, Contingent Consideration relating to
21       the respective earnout arrangements were recorded as equity. Upon
22       further evaluation, the Company determined that the Contingent
23       Consideration should have been accounted for as liabilities w ith changes
24       in the fair value recorded in the Company's consolidated statements of
25       operations.
26                                     *   *      *
27             The Company expects the corrected misstatements to have the
28       following impact on its restated annual consolidated financial statements:
                                               - 41 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 43 of 55 Page ID #:177




1          • Increase net loss from $10.2 million to $24.3 million during its fiscal
2                year ended August 31, 2018;
3          • Increase net income from $0.1 million to $1.7 million during its fiscal
4                year ended August 31, 2017;
5          • No impact on its net revenue or gross profit for any of the restated fiscal
6                periods; and
7          • No impact on its cash flows from operations for any of the restated fiscal
8                periods.
9          The Company intends to file such amended reports as soon as practicable.
10                  Management has concluded that the Company's internal control
11         over financial reporting and its disclosure controls and procedures were
12         not effective as of the end of the respective restatement periods. The
13         Company will amend any disclosures pertaining to its evaluation of such
14         internal controls and procedures, as appropriate, in connection with the
15         amended 10- K and 10-Q filings. In February 2019, the Company engaged a
16         national accounting advisory firm to assist with the design and
17         implementation of its internal controls over financial reporting based on the
18         criteria established in Internal Control - Integrated Framework (2013)
19         issued by the Committee of Sponsoring Organizations of the Treadway
20         Commission.
21                                  DAMAGES TO KUSHCO
22         79.      As a result of the Individual Defendants' improprieties, KushCo
23   disseminated improper, public statements concerning the Company's financial condition,
24   financial controls, and disclosure controls and procedures. These improper statements
25   have devastated KushCo's credibility as reflected by the Company's almost $40 million,
26   or 7.76%, market capitalization loss.
27         80.      KushCo's performance issues also damaged its reputation within the
28   business community and in the capital markets. In addition to price, KushCo's current
                                               - 42 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 44 of 55 Page ID #:178




1    and potential investors consider a company's trustworthiness, stability, and ability to
2    evaluate known risks. Investors are less likely to invest in companies that disseminate
3    improper statements, fail to comply with their own internal protocols and external
4    regulations, and are uncertain about their own financial condition. KushCo's ability to
5    raise equity capital or debt on favorable terms in the future is now impaired. In addition,
6    the Company stands to incur higher marginal costs of capital and debt because the
7    improper statements and misleading projections disseminated by the Individual
8    Defendants have materially increased the perceived risks of investing in and lending
9    money to the Company.
10         81.    Further, as a direct and proximate result of the Individual Defendants'
11   actions, KushCo has expended, and will continue to expend, significant sums of money.
12   Such expenditures include, but are not limited to:
13                (a)   costs incurred from the Company's internal investigation and review
14   of the accounting violations;
15                (b)   costs incurred from restating and revising past financial statements;
16                (c)   costs incurred from defending and paying any settlement in the
17   Securities Class Action; and
18                (d)   costs incurred from compensation and benefits paid to the defendants
19   who have breached their duties to KushCo.
20               DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
21         82.    Plaintiff brings this action derivatively in the right and for the benefit of
22   KushCo to redress injuries suffered, and to be suffered, by KushCo as a direct result of
23   breaches of fiduciary duty, waste of corporate assets, and unjust enrichment, as well as
24   the aiding and abetting thereof, by the Individual Defendants. KushCo is named as a
25   nominal defendant solely in a derivative capacity. This is not a collusive action to confer
26   jurisdiction on this Court that it would not otherwise have.
27         83.    Plaintiff will adequately and fairly represent the interests of KushCo in
28   enforcing and prosecuting its rights.
                                                - 43 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 45 of 55 Page ID #:179




1          84.    Plaintiff was a stockholder of KushCo at the time of the wrongdoing
2    complained of, has continuously been a stockholder since that time, and is a current
3    KushCo stockholder.
4          85.    The current Board of KushCo consists of the following five individuals:
5    defendants Kovacevich, Baum, Goodstein, Hunter, and Imbimbo. Plaintiff has not made
6    any demand on the present Board to institute this action because such a demand would be
7    a futile, wasteful, and useless act, as set forth below.
8    Demand Is Excused Because Defendants Kovacevich, Baum, Goodstein, Hunter,
     and Imbimbo Face a Substantial Likelihood of Liability for Their Misconduct
9

10         86.    As alleged above, defendants Kovacevich, Baum, Goodstein, Hunter, and
11   Imbimbo breached their fiduciary duties of loyalty by knowingly or recklessly causing or
12   allowing the Company to consistently misrepresent its financial condition and internal
13   control remediation efforts. Defendants Kovacevich, Baum, Goodstein, Hunter, and
14   Imbimbo each failed to ensure that the Company maintained adequate controls over its
15   internal accounting and financial reporting functions.
16         87.    Defendants Hunter, Baum, and Goodstein, as members of the Audit
17   Committee, were responsible for overseeing the integrity of the Company's financial
18   statements and the Company's internal accounting and financial controls.          These
19   defendants each failed to ensure that the Company implemented adequate controls over
20   its internal accounting and financial reporting functions. Further, the Audit Committee
21   Defendants were responsible for knowingly or recklessly allowing the improper
22   statements related to the Company's financial and disclosure controls. Despite their
23   knowledge or reckless disregard, the Audit Committee Defendants caused these improper
24   statements. Accordingly, the Audit Committee Defendants breached their fiduciary duty
25   of loyalty and good faith because they participated in the wrongdoing described herein.
26   Thus, the Audit Committee Defendants face a substantial likelihood of liability for their
27   breach of fiduciary duties so any demand upon them is futile.
28
                                                  - 44 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 46 of 55 Page ID #:180




1
     Demand Is Excused Because Defendants Kovacevich and Imbimbo Do minate and
     Control the Board
2

3           88.    Demand is futile because defendants Baum, Goodstein, and Hunter will not
4    vote to initiate litigation against defendants Kovacevich and Imbimbo. Every member of
5    the Board is beholden to defendants Kovacevich and Imbimbo. Defendants Kovacevich
6    and Imbimbo are cofounders and 27% owners of KushCo. Defendant Kovacevich has
7    also closely overseen the business operations of KushCo since its establishment and has
8    been significantly involved in the day-to-day business operations at KushCo. T he entire
9    Board is dependent, in significant part, on defendants Kovacevich and Imbimbo for their
10   seats on the Board, and would be expelled from their positions of power at KushCo, and
11   the perquisites derived therefrom, for bringing the derivative claims against defendants
12   Kovacevich and Imbimbo.         Accordingly, the Board is disabled from fairly and
13   objectively considering a presuit demand to bring, let alone vigorously prosecute, the
14   derivative claims asserted against themselves and defendants Kovacevich and Imbimbo
15   in this action.
16   Demand Is Excused as to Defendants Kovacevich, Imbimbo, and Baum for
     Additional Reasons
17

18          89.    In addition, demand is futile because defendants Kovacevich, Imbimbo, and
19   Baum will not vote to initiate litigation against each other due to their long-standing
20   personal and professional ties to each other. Defendants Kovacevich and Imbimbo have
21   a long-standing personal relationship. Defendants Kovacevich and Imbimbo's close
22   friendship dates back nearly twenty years to their high school days at Bellarmine College
23   Preparatory in San Jose, California. During high school, the two were both members of
24   Bellarmine College Preparatory's basketball team.       Since high school, defendants
25   Kovacevich and Imbimbo have filed multiple business relationships on top of that
26   friendship. In particular:
27                 (a)   In 2007, defendant Imbimbo founded PackMyDorm ("PMD"), a
28   college moving and storage solutions company. Kovacevich was an early investor in
                                               - 45 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 47 of 55 Page ID #:181




1    PMD and helped defendant Imbimbo eventually sell it to a California-based moving
2    company.
3                 (b)     Defendants Kovacevich and Imbimbo cofounded KushCo in 2010.
4                 (c)     In 2011, defendants Kovacevich and Imbimbo cofounded 3 Kings
5    Ventures, LLC ("3 Kings"), a company that invests in and develops distressed residential
6    real estate. The pair continues to own 3 Kings. KushCo paid 3 Kings hundreds of
7    thousands of dollars in rent payments in fiscal 2018 and 2017.
8                 (d)     In March 2012, defendants Kovacevich and Imbimbo cofounded
9    BigRentz Inc. ("BigRentz"), an online construction equipment rental marketplace.
10   Defendants Kovacevich, Imbimbo, and Baum all currently serve as directors of BigRentz.
11   In addition, between March 2012 and September 2014, defendant Kovacevich served as
12   Chief Operating Officer of BigRentz, and between March 2012 and April 2017,
13   defendant Imbimbo served as CEO of that company.
14                (e)     In 2017, defendants Kovacevich and Imbimbo cofounded Alpha West
15   Holdings ("Alpha West"), a venture capital firm. Since at least December 2017,
16   defendant Imbimbo has served as managing partner of Alpha West.
17         90.    Defendant Baum also has ties to defendants Kovacevich and Imbimbo.
18   Defendant Baum was an early investor in KushCo and helped the Company get off the
19   ground. As of December 28, 2018, defendant Baum owned 1.1% of the Company's
20   stock. According to an April 22, 2018 article published by the Cannabis Business
21   Executive, defendants Kovacevich and Imbimbo have been able to "call on the expertise
22   Eric Baum, a friend and board member … who has brought much needed insight and
23   strategic thinking to the team."
24         91.    As a result of these long-standing personal and professional ties, defendants
25   Kovacevich, Imbimbo, and Baum will not vote to initiate litigation against each other.
26         92.    Plaintiff has not made any demand on the other stockholders of KushCo to
27   institute this action since such demand would be a futile and useless act for at least the
28   following reasons:
                                               - 46 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 48 of 55 Page ID #:182




1                 (a)    KushCo is a publicly held company with over eighty-eight million
2    shares outstanding and thousands of stockholders as of April 11, 2019;
3                 (b)    making demand on such a number of stockholders would be
4    impossible for plaintiff who has no way of finding out the names, addresses, or phone
5    numbers of stockholders; and
6                 (c)    making demand on all stockholders would force plaintiff to incur
7    excessive expenses, assuming all stockholders could be individually identified.
8                                             COUNT I
9                Against the Individual Defendants for Breach of Fiduciary Duty
10         93.    Plaintiff incorporates by reference and realleges each and every allegation
11   contained above, as though fully set forth herein.
12         94.    The Individual Defendants owed and owe KushCo fiduciary obligations. By
13   reason of their fiduciary relationships, the Individual Defendants owed and owe KushCo
14   the highest obligation of good faith, fair dealing, loyalty, and due care.
15         95.    The Individual Defendants and each of them, violated and breached their
16   fiduciary duties of good faith and loyalty.
17         96.    The Officer Defendants either knew, were reckless, or were grossly
18   negligent in disregarding the improper activity of such substantial magnitude and
19   duration. The Officer Defendants either knew, were reckless, or were grossly negligent
20   in not knowing: (i) the Company was improperly accounting for contingent consideration
21   related to its CMP Wellness, Summit, and Hybrid acquisitions, by recording their
22   respective earn-out arrangements as equity rather than liabilities; (ii) the Company would
23   not cure the material weaknesses in its financial and internal controls in the timeframe
24   stated, and would continue to operate with inadequate internal controls for the
25   foreseeable future; (iii) the Company's financial statements could not be relied upon; and
26   (iv) as a result of the foregoing, several years of representations concerning the
27   Company's financial condition and internal controls were improper. Accordingly, the
28   Officer Defendants breached their duty of care and loyalty to the Company.
                                                   - 47 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 49 of 55 Page ID #:183




1          97.     The Director Defendants, as directors of the Company, owed KushCo the
2    highest duty of loyalty. These defendants breached their duty of loyalty by recklessly
3    permitting the improper activity detailed herein. The Director Defendants knew or were
4    reckless in not knowing that: (i) the Company was improperly accounting for contingent
5    consideration related to its acquisitions, by recording certain earn-out arrangements as
6    equity rather than liabilities; (ii) the Company would not cure the material weaknesses in
7    its financial and internal controls in the timeframe stated, and would continue to operate
8    with inadequate internal controls for the foreseeable future; (iii) the Company's financial
9    statements could not be relied upon; and (iv) as a result of the foregoing, KushCo's
10   statements about its business, operations, and financial condition were improper.
11   Accordingly, these defendants breached their duty of loyalty to the Company.
12         98.     The Audit Committee Defendants breached their fiduciary duty of loyalty by
13   approving the statements described herein which were made during their tenure on the
14   Audit Committee, which they knew or were reckless in not knowing contained improper
15   statements and omissions. The Audit Committee Defendants completely and utterly
16   failed in their duty of oversight, and failed in their duty to appropriately review financial
17   results, as required by the Audit Committee Charter in effect at the time.
18         99.     As a direct and proximate result of the Individual Defendants' breaches of
19   their fiduciary obligations, KushCo has sustained significant damages, as alleged herein.
20   As a result of the misconduct alleged herein, these defendants are liable to the Company.
21         100. Plaintiff, on behalf of KushCo, has no adequate remedy at law.
22                                           COUNT II
23               Against the Individual Defendants for Waste of Corporate Assets
24         101. Plaintiff incorporates by reference and realleges each and every allegation
25   contained above, as though fully set forth herein.
26         102. As a result of the misconduct described above, the Individual Defendants
27   have wasted corporate assets by forcing the Company to expend valuable resources in
28   defending itself in the Securities Class Action that they brought on with their improper
                                                 - 48 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 50 of 55 Page ID #:184




1    statements. In addition, due to the Individual Defendants' mismanagement, the Company
2    has been forced to interrupt its business and dedicate its resources and attention to
3    restating and revising its past financial statements.
4            103. In addition, as a result of the decision to allow the Company to operate in an
5    environment devoid of adequate internal and financial controls, the Individual
6    Defendants have caused KushCo to waste its assets by paying improper compensation
7    and bonuses to certain of its executive officers and directors that breached their fiduciary
8    duty.
9            104. As a result of the waste of corporate assets, the Individual Defendants are
10   liable to the Company.
11           105. Plaintiff, on behalf of KushCo, has no adequate remedy at law.
12                                           COUNT III
13                  Against the Individual Defendants for Unjust Enrichment
14           106. Plaintiff incorporates by reference and realleges each and every allegation
15   contained above, as though fully set forth herein.
16           107. By their wrongful acts and omissions, the Individual Defendants were
17   unjustly enriched at the expense of and to the detriment of KushCo. The Individual
18   Defendants were unjustly enriched as a result of the compensation and director
19   remuneration they received while breaching fiduciary duties owed to KushCo.
20           108. Plaintiff, as a stockholder and representative of KushCo, seeks restitution
21   from these defendants, and each of them, and seeks an order of this Court disgorging all
22   profits, benefits, and other compensation obtained by these defendants, and each of them,
23   from their wrongful conduct and fiduciary breaches.
24           109. Plaintiff, on behalf of KushCo, has no adequate remedy at law.
25                                    PRAYER FOR RELIEF
26           WHEREFORE, plaintiff, on behalf of KushCo, demands judgment as follows:
27           A.    Against all of the defendants and in favor of the Company for the amount of
28   damages sustained by the Company as a result of the defendants' breaches of fiduciary
                                                 - 49 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 51 of 55 Page ID #:185




1    duties, waste of corporate assets, and unjust enrichment;
2          B.      Ordering defendants to provide to plaintiff and the investing public accurate
3    operational reports and financial statements for all previous quarters and years identified
4    as inaccurate;
5          C.      Ordering defendants to take whatever measures are reasonably necessary to
6    ensure they publish timely and accurate operational reports and financial statements for
7    all quarterly and annual periods going forward;
8          D.      Directing KushCo to take all necessary actions to reform and improve its
9    corporate governance and internal procedures to comply with applicable laws and to
10   protect KushCo and its stockholders from a repeat of the damaging events described
11   herein, including, but not limited to, putting forward for stockholder vote, resolutions for
12   amendments to the Company's Bylaws or Articles of Incorporation and taking such other
13   action as may be necessary to place before stockholders for a vote of the following
14   corporate governance policies:
15                 1.    a proposal to strengthen the Company's controls over financial
16   reporting;
17                 2.    a proposal to strengthen KushCo's oversight of its disclosure
18   procedures;
19                 3.    a proposal to strengthen the Board's supervision of operations and
20   develop and implement procedures for greater stockholder input into the policies and
21   guidelines of the Board;
22                 4.    a proposal to add at least three truly independent directors; and
23                 5.    a provision to permit the stockholders of KushCo to nominate at least
24   three candidates for election to the Board;
25         E.      Requiring that the Company add at least two female directors to the Board,
26   as mandated by California Senate Bill 826, which requires publicly held companies based
27   in California with five directors to have a minimum of two females on their boards of
28   directors;
                                                   - 50 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 52 of 55 Page ID #:186




1          F.      Extraordinary equitable and/or injunctive relief as permitted by law, equity,
2    and state statutory provisions sued hereunder, including attaching, impounding, imposing
3    a constructive trust on, or otherwise restricting the proceeds of defendants' trading
4    activities or their other assets so as to assure that plaintiff on behalf of KushCo has an
5    effective remedy;
6          G.      Awarding to KushCo restitution from defendants, and each of them, and
7    ordering disgorgement of all profits, benefits, and other compensation obtained by the
8    defendants;
9          H.      Awarding to plaintiff the costs and disbursements of the action, including
10   reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and
11         I.      Granting such other and further relief as the Court deems just and proper.
12                                       JURY DEMAND
13         Plaintiff demands a trial by jury.
14   Dated: November 12, 2019                   ROBBINS LLP
                                                BRIAN J. ROBBINS
15                                              CRAIG W. SMITH
                                                SHANE P. SANDERS
16

17                                                         /s/ Shane P. Sanders
                                                          SHANE P. SANDERS
18
                                                5040 Shoreham Place
19                                              San Diego, CA 92122
                                                Telephone: (619) 525-3990
20                                              Facsimile: (619) 525-3991
                                                E-mail: brobbins@robbinsllp.com
21                                                      csmith@robbinsllp.com
                                                        ssanders@robbinsllp.com
22

23                                              MAGNANIMO & DEAN, LLP
                                                FRANK A. MAGNANIMO
24                                              21031 Ventura Boulevard, Suite 803
                                                Woodland Hills, CA 91364
25                                              Telephone: (818) 305-3450
                                                Facsimile: (818) 305-3451
26                                              E-mail: frank@magdeanlaw.com
27                                              GAINEY MCKENNA & EGLESTON
                                                THOMAS J. MCKENNA
28                                              GREGORY M. EGLESTON
                                                 - 51 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 53 of 55 Page ID #:187




                                         440 Park Avenue South, 5th Floor
1                                        New York, NY 10016
                                         Telephone: (212) 983-1300
2                                        Facsimile: (212) 983-0383
                                         Email: tjmckenna@gme-law.com
3                                               gegleston@gme-law.com
4                                        Attorneys for Plaintiff Martin Salsberg
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1408754

27

28
                                          - 52 -
 Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 54 of 55 Page ID #:188




                                       CERTIFICATE OF SERVICE
1

2          I hereby certify that on November 12, 2019, a copy of the foregoing Notice of Designation of
3 Operative Complaint was electronically filed with the Clerk of Court. Notice of this filing will be sent

4 via e-mail to all parties by operation of the Court's electronic filing system or by email to anyone unable

5 to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

6 through the Court's CM/ECF system.

7
                                                                      /s/ Shane P. Sanders
8                                                                    SHANE P. SANDERS

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     - 53 -
Case 8:19-cv-00998-JLS-KES Document 34 Filed 11/12/19 Page 55 of 55 Page ID #:189
